Title: To John Adams from Jabez Bowen, 22 July 1789
From: Bowen, Jabez
To: Adams, John



Sir
Providence July 22d. 1789

I was honoured with your favour of the 18th. of June for which I return you my Thanks, and was happy to hear of the safe arival of Mrs. Adams and family.
Our Rulers continue as obstinately opposed to the Federal Government as ever, and I have no Idea that they ever intend to call a Convention; they are striving to alienate the minds of the people at large by exagerating the amount of the Salleries allowed the Members of Congress, and take hold of every Topick that in any measure answers their wicked purposes; I am still of opinion if Congress could send and enquire of the State in a pretty plain & firm Tone the Reason why they do not take up the great Question of the Constitution in the mode Recommended by the Grand Convention and the Resolve of Congress. That it would stagger their Mermedons; and occasion the people to look to the Minority to get them out of the Dialemma they are now in.
In establishing the Judiciary System; was in hopes to have seen some stroke that would have saved the publick & private securities of the inhabitants of this State that have been obliged to put them off in other States to save them. I see no remedy if the Bill pass as first proposed.
This will be delivered you by the Revrñd. Mr. Hitchcock, who I Recommend to your particular Notice as a worthy Character in the Clerical line. Your noticing him will be obliging one who with every sentiment of Esteeme remains your Excellencys most obedient and humb. Servant
Jabez Bowen